



Exhibit 10.3
ENTEGRIS, INC.
2019 Stock Option Award Agreement


In consideration of services rendered to Entegris, Inc. (the “Company”), the
Company periodically makes equity incentive awards consisting of stock options
with respect to the Company’s Common Stock $0.01 par value (“Stock”) to certain
key employees, non-employee directors, consultants or advisors of the Company
under the Company’s 2010 Stock Plan (as amended from time to time, the “Plan”).
Any key employee, non-employee director, consultant or advisor (a “Participant”)
who receives a stock option award (the “Award”) is notified in writing or via
email and the Award is credited to the Participant’s account as reflected on the
Overview tab under the Stock Options Plan section on the Morgan Stanley Stock
Plan Connect web page found at https://www.stockplanconnect.com. By clicking on
the “Accept” button for the Award in the Stock Options Plan section on the
Overview tab or by otherwise receiving the benefits of the Award, Participant:
(i) acknowledges that Participant has received a copy of the Plan, of the
related prospectus providing information concerning awards under the Plan and of
the Company’s most recent Annual Report on Form 10-K; and (ii) accepts the Award
and agrees with the Company that the Award is subject to the terms of the Plan
and to the following terms and conditions:
Article I -Stock Option Grant
1.1.
Option Grant. Effective as of the date specified in the Stock Options Plan
section provided to you online (the “Grant Date”), the Company hereby grants
Participant a non-qualified option to purchase that number of shares of Stock
that has been approved for the Award to the Participant by the Administrator
(“Option”). The shares of Stock awarded are specified in the Stock Options Plan
section in the Granted column online at www.stockplanconnect.com. The Option is
not intended to be an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended and will be interpreted accordingly.



1.2.
Option Exercise Price. The exercise (grant) price of the Option shall be 100% of
the closing price of the Stock on the NASDAQ stock market on the Grant Date. The
exercise price is provided to Participant online at www.stockplanconnect.com.



1.3.
Option Vesting Schedule. This Option shall vest and become exercisable, except
as hereinafter provided, in whole or in part, as follows:

•
25% on February 19, 2020;

•
an additional 25% on February 19, 2021;

•
an additional 25% on February 19, 2022;

•
the final 25% on February 19, 2023.



1.4.
Expiration of Option. To the extent that the Option shall not have been
exercised, this Option shall expire at 5:00 p.m. local time at the Company’s
headquarters on February 19, 2026 and no part of the Option may be exercised
thereafter. If an expiration, termination or forfeiture date described herein
falls on a weekday, Participant must exercise the Option before 5:00 p.m. local
time at the Company’s headquarters on that date. If an expiration, termination
or forfeiture date described herein falls on a weekend or any other day on which
the NASDAQ stock market is not open, Participant must exercise the Options
before 5:00 p.m. local time at the Company’s headquarters on the last NASDAQ
business day prior to the expiration, termination or forfeiture date.



1.5.
Exercise of Option. When and as vested, this Option may be exercised up to the
number of shares of Stock specified in Section 1.1 above only by serving written
notice on the designated stock plan administrator. Until the Administrator
determines otherwise, payment of the Option exercise price specified in Section
1.2 above shall be made through net share settlement procedures whereby that



-1-

--------------------------------------------------------------------------------



number of the Option shares being exercised that are needed to cover the payment
of the Option exercise price (calculated using the Fair Market Value of the
Company’s stock on the date of exercise) shall be cancelled to fund the payment
of the Option exercise price and the net shares remaining after such
cancellation shall be credited to Participant’s account. No fractional shares of
Stock shall be issued pursuant to this Agreement. Participant will have the
rights of a stockholder only after the shares of Stock have been issued to the
Participant in accordance with this Agreement.


1.6.
No Assignment of Option. This Option may not be assigned or transferred except
as may otherwise be provided by the terms of this Agreement.



1.7.
Equitable Adjustments. The Award is subject to adjustment pursuant to Section
15.1 of the Plan.



1.8.
Termination of Employment or Service with the Company. All exercisable Options
granted herein must be exercised within ninety (90) days following the date on
which the employment or services of Participant with the Company or one of its
subsidiaries terminates (i.e., last day worked, excluding any severance period),
or, if earlier, prior to the original expiration date of the Option
(“Termination Date”), or be forfeited, except as provided in Sections 2.2 and
2.3 below and as follows:

(a)
In the event of Participant’s death during employment/services, each Option
granted hereunder will be exercisable, whether or not vested on the date of
Participant’s death, until the earlier of: (1) the first anniversary of
Participant’s date of death; or (2) the original expiration date of the option.
In the event of Participant’s death during a Special Exercise Period as
specified in Section 2.3 below, each Option will continue to be exercisable in
accordance with the provisions of that Section.

(b)
In the event of the termination of employment/services of Participant due to
Disablement, Participant may exercise the Option, to the extent not previously
exercised and whether or not the option had vested on or prior to the date of
employment or service termination, at any time prior to the earlier of the
original expiration date of the option and 365 days following the later of the
date of Participant’s separation from service due to Participant’s Disablement
or the date of determination of Participant’s Disablement, provided, however,
that while the claim of Disablement is pending, Options that were unvested at
termination of services may not be exercised and Options that were vested at
termination of services may be exercised only during the period set forth in the
introductory clause to this Section 1.8. The Option shall terminate on the
earlier of the original expiration date of the option and the 365th day from the
date of determination of Disablement, to the extent that it is unexercised. For
these purposes “Disablement” shall be determined in accordance with the
standards and procedures of the then-current Long Term Disability policies
maintained by the Company, which is generally a physical condition arising from
an illness or injury, which renders an individual incapable of performing work
in any occupation, as determined by the Company.

(c)
If Participant’s employment/services is terminated for “Cause”, all granted but
unexercised stock Options, whether vested or unvested, shall be forfeited on
Participant’s Termination Date.



1.9.
Suspension of Option Exercises. For administrative or other reasons, the Company
may, from time to time, suspend the ability of Participants to exercise options
for limited periods of time. Notwithstanding the above, the Company shall not be
obligated to deliver any shares of Stock during any period when the Company
determines that the exercisability of the Option or the delivery of shares
hereunder would violate any federal, state or other applicable laws.



1.10.
Withholding of Income Taxes. Nonqualified stock options are subject to
withholding tax upon exercise. Until the Administrator determines otherwise,
such payment of Participant’s withholding tax



-2-

--------------------------------------------------------------------------------



obligations shall be made through net share settlement procedures whereby that
number of the Option shares being exercised needed to cover the withholding tax
obligation (calculated using the Fair Market Value of the Company’s stock on the
date of exercise) shall be cancelled to fund the Company’s payment of the
withholding tax obligation and the net shares remaining after such cancellation
shall be credited to Participant’s account.


Article II - GENERAL PROVISIONS
2.1.
Definitions. Except as otherwise expressly provided, all terms used herein shall
have the same meaning as in the Plan. The term “Administrator” means the
Management Development & Compensation Committee of the Company’s Board of
Directors.

2.2.
Change in Control.

(a)    Assumption or Substitution.
(i)     If the Change in Control is one in which there is an acquiring or
surviving entity, the Administrator may provide for the assumption or
continuation of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.
(ii)    In the event of a Change in Control in which the successor company
assumes or substitutes for the Option (or in which the Company is the ultimate
parent corporation and continues the Award), if Participant’s employment with
such successor company (or the Company) or a subsidiary thereof is involuntarily
terminated without Cause by the successor employer or Participant resigns for
Good Reason, in either case within 24 months following such Change in Control:
the Option will immediately vest, become fully exercisable, and may thereafter
be exercised for 24 months. For the purposes of this Section 2.2, the Option
shall be considered assumed or substituted for if following the Change in
Control the Award confers the right to purchase or receive, for each share of
Stock subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Stock for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Stock); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company, the Administrator may, with
the consent of the successor company, provide that the consideration to be
received upon the exercise or vesting of the Option, for each Share subject
thereto, will be solely common stock of the successor company substantially
equal in fair market value to the per Share consideration received by holders of
Stock in the transaction constituting a Change in Control. The determination of
such substantial equality of value of consideration shall be made by the
Administrator in its sole discretion and its determination shall be conclusive
and binding.
(b)    Awards Not Assumed or Substituted. In the event of a Change in Control in
which the successor company does not assume or substitute for the Option (or in
which the Company is the ultimate parent corporation and does not continue the
Award): the Option shall immediately vest and become fully exercisable.
(c)    Good Reason Definition. For purposes of this Section 2.2, “Good Reason”
means (i) “Good Reason” as defined in any individual agreement to which
Participant is a party, or (ii) if there is no such agreement or if it does not
define Good Reason, without the Participant’s prior written consent: (A) a
reduction in the Participant’s base salary; (B) a relocation of the
Participant’s primary work location to a distance of more than 50 miles from its
location as of immediately prior to such change; or (C) a material breach by the
Company or an Affiliate of any employment agreement with the Participant. In
order to invoke a termination of employment for Good Reason, a Participant shall
provide written notice to the Company of the existence of one or more of the
conditions described


-3-

--------------------------------------------------------------------------------



in clauses (i) through (iii) within 90 days following the Participant’s
knowledge of the initial existence of such condition or conditions, and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the Cure Period,
the Participant must terminate employment, if at all, within 90 days following
the Cure Period in order for such termination to constitute a termination of
employment for Good Reason.
(d)    Cause Definition. “Cause” means (i) “Cause” as defined in any individual
agreement to which the Participant is a party or (ii) if there is no such
agreement or if it does not define Cause, the Company's termination of the
Participant’s employment with the Company or any Affiliate following the
occurrence of any one or more of the following: (A) the Participant’s conviction
of, or plea of guilty or nolo contendere to, a felony; (B) the Participant’s
willful and continual failure to substantially perform the Participant’s duties
after written notification by the Company; (C) the Participant’s willful
engagement in conduct that is materially injurious to the Company or an
Affiliate monetarily or otherwise; (D) the Participant’s commission of an act of
gross misconduct in connection with the performance of the Participant’s duties;
or (E) the Participant’s material breach of any employment, confidentiality, or
other similar agreement between the Company or an Affiliates and the
Participant.


2.3.
Retirement, etc. If Participant is an employee of the Company and ceases to be
an employee due to retirement with the consent of the Administrator, Participant
will be entitled to a special exercise period with respect to the Option (the
“Special Exercise Period”) which will begin on Participant’s retirement date and
will end on the earlier of the 4th anniversary of Participant’s retirement date
or the expiration date specified in Section 1.4 above. During the Special
Exercise Period, the Option will continue to vest in accordance with the
schedule specified in Section 1.3 above and will be exercisable to the same
extent that it would have been exercisable had Participant remained in service
with the Company or one of its subsidiaries. As used herein the term “retirement
with the consent of the Administrator” means that Participant’s retirement must
be with the consent of the Administrator, which consent may be granted or
withheld in the discretion of the Administrator. In the event that Participant
ceases to be an employee under circumstances that would otherwise qualify for
retirement but the consent of the Administrator has not been granted, then
Participant shall not be entitled to the benefits of this Section 2.3.

2.4.
No Understandings as to Employment, etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to continue the employment or
services of the Participant for any period or to give rise to any right to
remain in the service of the Company or of any subsidiary or affiliate of the
Company, and the Participant shall remain subject to discharge to the same
extent as if the Plan had never been adopted or the Award had never been made.

2.5.
Acts of Misconduct. If Participant has allegedly committed an act of serious
misconduct, including, but not limited to, embezzlement, fraud, dishonesty,
unauthorized disclosure of trade secrets or confidential information, breach of
fiduciary duty or nonpayment of an obligation owed to the Company, an Executive
Officer of the Company may suspend Participant’s rights under the Award,
including the vesting of Options and the exercise of vested Options, subject to
the Administrators final decision regarding termination of the award. No rights
under the Award may be exercised during such suspension or after such
termination.

2.6.
Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Participant. Such data and information includes, but is not



-4-

--------------------------------------------------------------------------------



limited to, the information provided in the Award grant package and any changes
thereto, other appropriate personal and financial data about Participant, and
information about Participant’s participation in the Plan and transactions under
the Plan from time to time. Participant hereby gives his or her explicit consent
to the Company and the Administrator to process any such personal data and/or
sensitive personal information. Participant also hereby gives his or her
explicit consent to the Company and the Administrator to transfer any such
personal data and/or sensitive personal data outside the country, in which
Participant works, is employed, or provides services, and to the United States.
The legal persons granted access to such Participant personal data are intended
to include the Company, the Administrator, the outside plan administrator as
selected by the Company from time to time, and any other compensation consultant
or person that the Company or the Administrator may deem appropriate for the
administration of the Plan or the Award. Participant has been informed of his or
her right of access and correction to Participant’s personal data by contacting
the Company. Participant also understands that the transfer of the information
outlined herein is important to the administration of the Award and the Plan and
failure to consent to the transmission of such information may limit or prohibit
Participant’s participation under the Plan and/or void the Award.
2.7.
Disputes. The Administrator designated in the Plan or its delegate shall finally
and conclusively determine any disagreement concerning the Award.

2.8.
Savings Clause. In the event that Participant is employed or provides services,
in a jurisdiction where the performance of any term or provision of this
Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company,
then any such term or provision shall be null, void and of no effect.

2.9.
Amendment. The Company may amend the provisions of this Agreement at any time;
provided that an amendment that would materially adversely affect the
Participant’s rights under this Agreement shall be subject to the written
consent of the Participant. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.

2.10.
Plan. The terms and provisions of the Plan are incorporated herein by reference,
a copy of which has been provided or made available to the Participant. In the
event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Agreement, the Plan shall govern and control.

2.11.
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.

2.12.
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereof; provided, however, that to the extent that the Participant
has entered into an employment agreement, severance agreement or change in
control termination agreement with the Company that provides for vesting and/or
exercise terms that are more favorable than the vesting terms set forth in this
Agreement or the Plan, such more favorable vesting and/or exercise terms shall
apply.

2.13
Claw Back Policy. This grant is subject to the terms of the Company’s Claw Back
Policy.





-5-